IN THE COURT OF APPEALS FOR THE STATE OF TEXAS FOURTH JUDICIAL
                     DISTRICT CADENA-REEVES JUSTICE CENTER




IN THE MATTER OF THE MARRIAGE OF                 Court of Appeal Number 04-16-00123-CV
ANGELA ROSE MENDIVES AND                               Trial Court Number 2015CI0087
ROBERTO CARLOS MENDIVES SR.
AND THE IN THE INTEREST OF ROBERTO
CARLOS MENDIVES II, MARKUS ANGELO
MENDIVES, GABRIEL LAZARO
MENDIVES AND EZEQUIEL
FREDERICK MENDIVES, CHILDREN.


Roberto Carlos Mendives Sr. Sui Juris
Appellant-Father
8802 Cinnamon Creek Dr. #609                                                                  -M
San Antonio, Texas 78240

Velia J. Meza (Bar Card # 2403270)
Attorney for Angela Rose Mendives (Mother)
4819 San Pedro Ave, San Antonio, TX 78212                                     C\}             «|«*g
                                                                                      3       ':• •>
Anthony Daniel'Tony Bancroft'Bancroft                                        ^JT      \?
Attorney for Angela Rose Mendives (Mother)                                   )^r          ~   • ?. s
310 S. St Mary's, 24th Floor, San Antonio, TX 78205


                                                 APPELLANT -FATHER

                                                 ORAL ARGUMENT REQUESTED
                                                 Roberto Carlos Mendives Sr., Sui Juris
                                                 8802 Cinnamon Creek Drive # 609
                                                 San Antonio, Texas 78240
                                                 210-767-0277
                                                 robertomendi ves @ rocketmail .com




Dated: 09lh, 2016